Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in this Registration Statement on Form F-3 filed, and to the incorporation by reference therein of our report dated March 24, 2010, with respect to the consolidated financial statements of Pointer Telocation Ltd. included in its Annual Report (Form 20-F) for the year ended December 31, 2009, filed with the Securities and Exchange Commission. /s/ Kost, Forer, Gabbay & Kasierer A Member of Ernst & Young Global Tel Aviv, Israel May 27, 2010
